Citation Nr: 0705364	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  99-10 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a positive anti-
cardiolipin antibody.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel



INTRODUCTION

The appellant had active duty from August 1990 to November 
1990.  He also had a period of active duty for training in 
June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision in which the 
Department of Veterans Affairs (VA), Boston Massachusetts, 
Regional Office (RO), denied service connection for a 
positive anti-cardiolipin antibody.

In September 2001, the Board remanded this matter to the RO 
for further development.  After accomplishing the requested 
actions, the RO continued the denial of the claim (as 
reflected in the February 2005 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a positive 
anti-cardiolipin antibody has been accomplished.

2.  While the anti-cardiolipin antibody was present in 
service, no post-service medical evidence establishes that 
the veteran has a current positive anti-cardiolipin antibody 
or any vascular or other disorder attributable to the 
presence of the anti-cardiolipin antibody.


CONCLUSION OF LAW

The criteria for service connection for a positive anti-
cardiolipin antibody are not met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the above-noted 
legal authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim has been accomplished.  

In a May 2004 post-rating notice letter, the RO notified the 
veteran and her representative what the evidence needed to 
show to establish entitlement to service connection: an 
injury in military service or a disease that began or was 
made worse during service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease, or event in service.  The RO also indicated 
the type of evidence needed to establish each element.  
Thereafter, she was afforded opportunities to respond before 
the claim was adjudicated.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support her claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that October 2001 and May 2004  post-
rating notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  In the 
October 2001 letter, and after receipt of additional 
evidence, in a May 2004 letter, the RO requested that the 
veteran furnish names, addresses, and approximate dates of 
all VA and non-VA providers from whom she sought treatment 
since discharge from military service for any disability or 
any pregnancy, or for any vascular or other disorder 
attributable to the presence of the anti-cardiolipin antibody 
since 1990 with approximate evaluation dates, and requested 
that the veteran identify and provide the necessary releases 
for any medical providers from whom she wanted the RO to 
obtain evidence for consideration.  Specifically, the veteran 
was instructed to provide the names of any medical provider 
who conducted genetic studies and the laparoscopy mentioned 
in the September 21, 1990 service department records.  The RO 
in the October 2001 letter instructed the veteran "if you 
have any evidence in your possession that pertains to your 
claim, please send it to us".  In the May 2004 letter, the 
RO notified the veteran of evidence received in support of 
her claim.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
noted above, all four content of notice requirements are met 
in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
This makes sense, inasmuch as the May 1998 rating decision on 
appeal was issued before enactment of the VCAA.  Moreover, 
the Board finds that in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  As noted above, the veteran 
was provided notice of what was needed to substantiate her 
claim and afforded the opportunity to provide information and 
evidence pertinent to the claim via the October 2001 and May 
2004 notice letters.  Thereafter, those post-remand letters 
reiterated pertinent notice, identified evidence that had 
been requested, and afforded the appellant  further 
opportunity to provide information and/or evidence in support 
of the appeal before the matter on appeal was readjudicated 
(as reflected in the February 2005 SSOC).  Neither in 
response to those letters nor at any other point during the 
pendency of this appeal has the appellant informed the RO of 
the existence of any evidence that needs to be obtained prior 
to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp, 
159 F.3d at 549; 38 C.F.R. § 20.1102.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  In this case, the veteran's status is not at 
issue.  The RO in a December 2006 letter furnished notice 
pertinent to the matters of disability rating and effective 
date, accordingly, there is no possibility of prejudice to 
the appellant under the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
in connection with the claim has been accomplished.  The RO 
has undertaken reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate her claim; as a result of these efforts, service 
medical records, and private medical records have been 
associated with the claims file.  The VA in a September 2005 
letter informed the veteran that service medical records for 
the period from June 14, 1992 to June 24, 1992 are 
unavailable.  They document that all procedures were 
correctly followed, all efforts had been exhausted, and 
further attempts were futile.  A request that the veteran 
provide the records yielded no response.  Significantly, 
neither the veteran nor her representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent records, in addition to those noted above, that 
need to be obtained.  The record also presents no basis for 
further developing the record to create any additional 
evidence to be considered in connection with the claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  Service connection may also be granted 
for disability resulting from disease or injury incurred in 
or aggravated while performing ACDUTRA, or injury incurred or 
aggravated while performing inactive duty training. 38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In this case, while the service medical records for the 
appellant's period of service noted one positive laboratory 
finding for the anti-cardiolipin antibody on one occasion in 
September 1990, clearly, this was not indicative of any 
chronic blood dyscrasia or any disability attributable to the 
anti-cardiolipin antibody.  The subsequent records show no 
competent evidence of a current chronic blood dyscrasia 
including the presence of the anti-cardiolipin antibody or 
any cardiovascular disability attributable to the presence of 
the anti-cardiolipin antibody
upon which to predicate a grant of service connection.  The 
Board notes the veteran's self-reported history of a positive 
anti-cardiolipin antibody on periodic service medical 
examination reports.  On the November 1995 examination for 
separation from service, the history of a positive anti-
cardiolipin antibody was noted with no contemporaneous 
laboratory findings. 

Post service, in a January 1998 VA examination report, the 
examiner confirmed the veteran's history of a positive anti-
cardiolipin antibody based on the September 1990 laboratory 
report.  No nexus opinion was provided linking the September 
1990 findings to the veteran's military service.  Moreover, 
no laboratory studies established the continued presence of 
the antibody.

April 1996 to November 1997 Maine Medical Center records 
indicated infertility treatment.  Several notes referenced 
the veteran's history of positive anti-cardiolipin antibodies 
and an antiphospholipid syndrome.  However, no laboratory 
studies established the continued presence of the antibody.

June 1997 to November 1997 Coastal Women's Healthcare records 
indicated infertility treatment, however, no laboratory 
studies established the continuing presence of the antibody.

The veteran in December 2001 submitted copies of previously 
submitted documents of record including the September 1990 
laboratory report confirming a positive anti-cardiolipin 
antibody test result.  No subsequent laboratory reports were 
submitted.  Additionally, the veteran stated that the 
antibody was discovered as a result of pregnancy 
complications.  While the veteran contends that she undergoes 
continuous treatment, in a December 2001 letter, she 
described her condition as transient and insidious.  In 
response to the October 2001 and May 2004 RO letters 
requesting medical evidence of a continuing and current 
condition, she provided no medical evidence that supported 
her contention that she received continuing treatment or the 
existence of a current disability.  

Significantly, neither the appellant nor her representative 
has presented, identified, or alluded to the existence of any 
competent evidence that would support the current presence of 
the anti-cardiolipin antibody or evidence of a current 
disability attributable to the anti-cardiolipin antibody.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
Where, as here, the most recent competent evidence 
establishes that the appellant does not have the disability 
for which service connection is sought; the claim for service 
connection is not valid.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). .

It should be noted that a positive anti-cardiolipin antibody 
is essentially a laboratory finding.  As was noted in a 
rating provided the appellant, the presence of the positive 
antibody can be indicative of several disabilities, but none 
is present in this case.  Until a disability is presented 
there is, as otherwise explained herein, nothing to service 
connect.

In addition to the medical evidence, the Board has considered 
the appellant's assertions.  This evidence does not provide 
any basis for allowance of the claim.  While she may well 
believe that she has chronic disabilities attributable to the 
anti-cardiolipin antibody that are related to her military 
service, in the absence of any competent evidence 
establishing the current disability, her claim must fail.  In 
this regard, the Board notes that the appellant is competent 
to offer evidence as to facts within her personal knowledge, 
such as her own medical history.  However, medical questions 
of diagnosis are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  

As a layman without the appropriate medical training or 
expertise, the appellant simply is not competent to render a 
probative (persuasive) opinion on such a medical matter.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge). Hence, her assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for a positive anti-cardiolipin 
antibody must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a positive anti-cardiolipin antibody 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


